DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-28 have been cancelled by Applicant. New claims 29-50 have been added by Applicant. New claims 29-50 are currently pending.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 10/25/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because some of the references included are not legible copies (i.e., documents A6, A21).  The IDS filed 10/25/2021 has been placed in the application file, but the references that have been lined through therein have not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The Supplemental Information Disclosure Statement submitted by Applicant on 10/26/2021 has been considered.


Response to Arguments
Claim Objections 
Objections to claims 26 and 28 have been rendered moot in view of Applicant’s cancellation of said claims.
Claim Rejections under 35 U.S.C. 101
The rejection of claim 1, under 35 U.S.C. 101, has been rendered moot in view of Applicant’s cancellation of said claim.
Claim Rejections under 35 U.S.C. 112(b)
The rejection of claim 18 under 35 U.S.C. 112(b) has been rendered moot in view of Applicant’s cancellation of said claim.
Claim rejections under 35 U.S.C. 103
The rejection of claims 1-28, under 35 U.S.C. 103, have been rendered moot in view of Applicant’s cancellation of said claims. 

Applicant’s arguments with respect to claim(s) 29-50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 29, 35, 40, and 46 same or similarly recite the limitations of inputting, by at least one processor, genetic information into a first neural network; inputting, by the at least one processor, chemical information into a second neural network; and generating, by the at least one processor, a test result by linking outputs of the first and the second neural networks, wherein the linking is performed by a third neural network. However, Applicant’s original disclosure does not support and/or otherwise disclose any joining or linking of outputs of two neural networks by a third neural network. Hence, because claims 29-50 have been deemed to introduce new matter, said claims have been rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 29-30, 33-35, 38-41, 44-46, and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi et al., “Stacked Generalization for Early Diagnosis of Alzheimer’s Disease”, (2006), in view of Menden et al., “Machine Learning Prediction of Cancer Cell Sensitivity to Drugs based on Genomic and Chemical Properties”, (2013)

Regarding claim 29, Gandhi teaches a generation method comprising: 

generating, by the at least one processor, a test result by linking outputs of the first and the second neural networks, wherein the linking is performed by a third neural network (Gandhi, pg. 5350, section I, col. 2, teaches ensemble of classifiers based stacked generalization approach for the earliest diagnosis of Alzheimer’s disease (AD).; Gandhi, pg. 5352, section II.D., col. 1, teaches stacked generalization primarily involves a set of classifiers (C1…Cn) whose outputs are used as input to train a second level classifier (Cn+1). Essentially, Cn+1 learns how to map the combined outputs of C1~Cn to their correct classes.).

	However, Gandhi does not distinctly disclose: inputting, by at least one processor, genetic information into a first neural network; inputting, by the at least one processor, chemical information into a second neural network;

	Nevertheless, Menden teaches inputting, by at least one processor, genetic information into a first neural network; inputting, by the at least one processor, chemical information into a second neural network; (Menden, pg. 2, col. 2, teaches extending machine learning models to include input chemical features from drugs, besides the molecular characterization of cell lines. Consequently, data was preprocessed to include chemical descriptors of drugs and genomic features for differentiating the cell lines; Menden, pg. 3, col. 1, teaches using genomic features from cell lines and chemical information from drugs makes it possible to build in silico multi-drug models to impute missing IC50 values with non-parametric machine learning algorithms such as neural networks.;). 

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the method and system using stacked generalization for early diagnosis of Alzheimer’s disease, taught by Gandhi, with the machine learning prediction based on genomic and chemical properties, as taught by Menden, as this integrative approach not only integrates two complimentary streams of data but also allows the model to be trained with much larger amounts of data, which is often a key factor to improve predictive performance. (Menden, pg. 2, col. 2, ¶ 2). 


Regarding claim 30, the combination of Gandhi in view of Menden teaches all of the limitations of claim 29, and the combination further teaches wherein the first neural network is trained using the genetic information and the second neural network is trained using the chemical information (Menden, pg. 2, col. 1, teaches for each drug, a neural network model was trained to predict its IC50 across the panel of cell lines based on the genomic background of each cell. ).

	Motivation to combine same as stated for claim 29. 
	 


Regarding claim 33, the combination of Gandhi in view of Menden teaches all of the limitations of claim 29 and the combination further teaches wherein the genetic information is at least one of a whole genome sequence, a partial genome sequence, a biomarker map, a single nucleotide polymorphism (SNP), a methylation pattern, structural information, translocation, deletion, substitution, inversion, insertion, viral sequence insertion, point mutation, single nucleotide insertion, single nucleotide deletion, single nucleotide substitution, microRNA sequence, microRNA mutation, microRNA expression level, chemical compound representation, fingerprint, bioassay result, gene expression level, mRNA expression level, protein expression level, small molecule production level, glycosylation, cell surface protein expression, cell surface peptide expression, or change in the genetic information (Menden, pg. 3, col. 1, teaches using genomic features from the cell lines).


Regarding claim 34, the combination of Gandhi in view of Menden teaches all of the limitations of claim 29, and the combination further teaches wherein the chemical information is a compound fingerprint (Menden, pg. 2, col. 2, teaches chemical descriptors include fingerprints of the drugs.)



Regarding claim 35, Gandhi teaches a training method comprising: generating, by the at least one processor, a test result by linking outputs of the first and the second neural networks; and updating, by the at least one processor, at least one of a weight of the first neural network, a weight of the second neural network, or a weight of a third neural network after generating the test result, wherein the linking is performed by the third neural network (Gandhi, pg. 5350, section I, col. 2, teaches ensemble of classifiers based stacked generalization approach for the earliest diagnosis of Alzheimer’s disease (AD).; Gandhi, pg. 5352, section II.D., col. 1, teaches stacked generalization primarily involves a set of classifiers (C1…Cn) whose outputs are used as input to train a second level classifier (Cn+1). Essentially, Cn+1 learns how to map the combined outputs of C1~Cn to their correct .

	However, Gandhi does not distinctly disclose inputting, by at least one processor, genetic information into a first neural network; inputting, by the at least one processor, chemical information into a second neural network; 

Nevertheless, Menden teaches inputting, by at least one processor, genetic information into a first neural network; inputting, by the at least one processor, chemical information into a second neural network; (Menden, pg. 2, col. 2, teaches extending machine learning models to include input chemical features from drugs, besides the molecular characterization of cell lines. Consequently, data was preprocessed to include chemical descriptors of drugs and genomic features for differentiating the cell lines; Menden, pg. 3, col. 1, teaches using genomic features from cell lines and chemical information from drugs makes it possible to build in silico multi-drug models to impute missing IC50 values with non-parametric machine learning algorithms such as neural networks.;); 

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the method and system using stacked generalization for early diagnosis of Alzheimer’s disease, taught by Gandhi, with the machine learning prediction based on genomic and chemical properties, as taught by Menden, as this integrative approach not only integrates two complimentary streams of 



Regarding claim 38, the combination of Gandhi in view of Menden teaches all of the limitations of claim 35, and the combination further teaches wherein the genetic information is at least one of a whole genome sequence, a partial genome sequence, a biomarker map, a single nucleotide polymorphism (SNP), a methylation pattern, structural information, translocation, deletion, substitution, inversion, insertion, viral sequence insertion, point mutation, single nucleotide insertion, single nucleotide deletion, single nucleotide substitution, microRNA sequence, microRNA mutation, microRNA expression level, chemical compound representation, fingerprint, bioassay result, gene expression level, mRNA expression level, protein expression level, small molecule production level, glycosylation, cell surface protein expression, cell surface peptide expression, or change in the genetic information (Menden, pg. 3, col. 1, teaches using genomic features from the cell lines).




Regarding claim 39, the combination of Gandhi in view of Menden teaches all of the limitations of claim 35, and the combination further teaches wherein the chemical information is a compound fingerprint (Menden, pg. 2, col. 2, teaches chemical descriptors include fingerprints of the drugs.).



	Regarding claim 40, Gandhi teaches a generation system, comprising: at least one memory; and at least one processor configured to: … generate a test result by linking outputs of the first and the second neural networks, wherein the linking is performed by a third neural network (Gandhi, pg. 5353, col. 1, teaches training a stacked generalization based ensemble system wherein all individual classifiers were multilayer perceptron type classifiers [reading on system comprising at least one memory and at least one processor]; Gandhi, pg. 5350, section I, col. 2, teaches ensemble of classifiers based stacked generalization approach for the earliest diagnosis of Alzheimer’s disease (AD).; Gandhi, pg. 5352, section II.D., col. 1, teaches stacked generalization primarily involves a set of classifiers (C1…Cn) whose outputs are used as input to train a second level classifier (Cn+1). Essentially, Cn+1 learns how to map the combined outputs of C1~Cn to their correct classes. ).

	However, Gandhi does not distinctly disclose input genetic information into a first neural network; input chemical information into a second neural network;

 input genetic information into a first neural network; input chemical information into a second neural network; (Menden, pg. 2, col. 2, teaches extending machine learning models to include input chemical features from drugs, besides the molecular characterization of cell lines. Consequently, data was preprocessed to include chemical descriptors of drugs and genomic features for differentiating the cell lines; Menden, pg. 3, col. 1, teaches using genomic features from cell lines and chemical information from drugs makes it possible to build in silico multi-drug models to impute missing IC50 values with non-parametric machine learning algorithms such as neural networks.;). 

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the method and system using stacked generalization for early diagnosis of Alzheimer’s disease, taught by Gandhi, with the machine learning prediction based on genomic and chemical properties, as taught by Menden, as this integrative approach not only integrates two complimentary streams of data but also allows the model to be trained with much larger amounts of data, which is often a key factor to improve predictive performance. (Menden, pg. 2, col. 2, ¶ 2).



	Regarding claim 41, the combination of Gandhi in view of Menden teaches all of the limitations of claim 40, and the combination further teaches wherein the first neural network is trained using the genetic information, and the second neural network is trained using the chemical information (Menden, pg. 2, col. 1, teaches for each drug, a neural network model was trained to predict its IC50 across the panel of cell lines based on the genomic background of each cell. ).



	Regarding claim 44, the combination of Gandhi in view of Menden teaches all of the limitations of claim 40, and the combination further teaches wherein the genetic information is at least one of a whole genome sequence, a partial genome sequence, a biomarker map, a single nucleotide polymorphism (SNP), a methylation pattern, structural information, translocation, deletion, substitution, inversion, insertion, viral sequence insertion, point mutation, single nucleotide insertion, single nucleotide deletion, single nucleotide substitution, microRNA sequence, microRNA mutation, microRNA expression level, chemical compound representation, fingerprint, bioassay result, gene expression level, mRNA expression level, protein expression level, small molecule production level, glycosylation, cell surface protein expression, cell surface peptide expression, or change in the genetic information (Menden, pg. 3, col. 1, teaches using genomic features from the cell lines).



Regarding claim 45, the combination of Gandhi in view of Menden teaches all of the limitations of claim 40, and the combination further teaches wherein the chemical information is a compound fingerprint (Menden, pg. 2, col. 2, teaches chemical descriptors include fingerprints of the drugs.).



	Regarding claim 46, Gandhi teaches a training system, comprising: at least one memory; and at least one processor configured to: generate a test result by linking outputs of the first and the second neural networks; and update at least one of a weight of the first neural network, a weight of the second neural network, or a weight of a third neural network after generating the test result, wherein the linking is performed by the third neural network (Gandhi, pg. 5353, col. 1, teaches training a stacked generalization based ensemble system wherein all individual classifiers were multilayer perceptron type classifiers [reading on system comprising at least one memory and at least one processor]; Gandhi, pg. 5350, section I, col. 2, teaches ensemble of classifiers based stacked generalization approach for the earliest diagnosis of Alzheimer’s disease (AD).; Gandhi, pg. 5352, section II.D., col. 1, teaches stacked generalization primarily involves a set of classifiers (C1…Cn) whose outputs are used as input to train a second level classifier (Cn+1). Essentially, Cn+1 learns how to map the combined outputs of C1~Cn to their correct classes; Gandhi, pg. 5352, col. 1 teaches stacked generalization reduces the biases of the classifiers with respect to a training data set.).

	However, Gandhi does not distinctly disclose input genetic information into a first neural network; input chemical information into a second neural network;

Nevertheless, Menden teaches input genetic information into a first neural network; input chemical information into a second neural network; (Menden, pg. 2, col. 2, teaches extending machine learning models to include input chemical features from drugs, besides the molecular characterization of cell lines. Consequently, data was preprocessed to include chemical descriptors of drugs and genomic features for differentiating the cell lines; Menden, pg. 3, col. 1, teaches using genomic features from cell lines and chemical information from drugs makes it possible to build in silico multi-drug models to impute missing IC50 values with non-parametric machine learning algorithms such as neural networks.;)

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the method and system using stacked generalization for early diagnosis of Alzheimer’s disease, taught by Gandhi, with the machine learning prediction based on genomic and chemical properties, as taught by Menden, as this integrative approach not only integrates two complimentary streams of data but also allows the model to be trained with much larger amounts of data, which is often a key factor to improve predictive performance. (Menden, pg. 2, col. 2, ¶ 2).



	Regarding claim 49, the combination of Gandhi in view of Menden teaches all of the limitations of claim 46, and the combination further teaches wherein the genetic information is at least one of a whole genome sequence, a partial genome sequence, a biomarker map, a single nucleotide polymorphism (SNP), a methylation pattern, structural information, translocation, deletion, substitution, inversion, insertion, viral sequence insertion, point mutation, single nucleotide insertion, single nucleotide deletion, single nucleotide substitution, microRNA sequence, microRNA mutation, microRNA expression level, chemical compound representation, fingerprint, bioassay result, gene expression level, mRNA expression level, protein expression level, small molecule production level, glycosylation, cell surface protein expression, cell surface peptide expression, or change in the genetic information (Menden, pg. 3, col. 1, teaches using genomic features from the cell lines).



Regarding claim 50, the combination of Gandhi in view of Menden teaches all of the limitations of claim 46, and the combination further teaches wherein the chemical information is a compound fingerprint (Menden, pg. 2, col. 2, teaches chemical descriptors include fingerprints of the drugs.).



16.	Claims 31, 36, 42, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi in view of Menden, and in further view of Holmes (US 20100056947 A1).

Regarding claim 31, the combination of Gandhi in view of Menden teaches all of the limitations of claim 29, however the combination does not distinctly disclose wherein at least one of the first neural network, the second neural network, or the third neural network is a recurrent neural network.

	Nevertheless, Holmes teaches wherein at least one of the first neural network, the second neural network, or the third neural network is a recurrent neural network (Holmes, Paragraph [0035] teaches ensemble of classifier systems consisting of different types of classifiers, such as having one feed-forward neural network, one recurrent neural network, one decision tree, and one support vector machine. When using an ensemble of classifier systems, the output of each classifier system could be handled in different ways to present a diagnosis.).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the method and system using stacked generalization for early diagnosis of Alzheimer’s disease, taught by Gandhi, with the machine learning prediction based on genomic and chemical properties, as taught by Menden, to further include the ensemble of classifier systems consisting of different 



Regarding claim 36, the combination of Gandhi in view of Menden teaches all of the limitations of claim 35, however the combination does not distinctly disclose wherein at least one of the first neural network, the second neural network, or the third neural network is a recurrent neural network.

	Nevertheless, Holmes teaches wherein at least one of the first neural network, the second neural network, or the third neural network is a recurrent neural network (Holmes, Paragraph [0035] teaches ensemble of classifier systems consisting of different types of classifiers, such as having one feed-forward neural network, one recurrent neural network, one decision tree, and one support vector machine. When using an ensemble of classifier systems, the output of each classifier system could be handled in different ways to present a diagnosis.).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the method and system using stacked generalization for early diagnosis of Alzheimer’s disease, taught by Gandhi, with the 



Regarding claim 42, the combination of Gandhi in view of Menden teaches all of the limitations of claim 40, however the combination does not distinctly disclose wherein at least one of the first neural network, the second neural network, or the third neural network is a recurrent neural network.

	Nevertheless, Holmes teaches wherein at least one of the first neural network, the second neural network, or the third neural network is a recurrent neural network (Holmes, Paragraph [0035] teaches ensemble of classifier systems consisting of different types of classifiers, such as having one feed-forward neural network, one recurrent neural network, one decision tree, and one support vector machine. When using an ensemble of classifier systems, the output of each classifier system could be handled in different ways to present a diagnosis.).





Regarding claim 47, the combination of Gandhi in view of Menden teaches all of the limitations of claim 46, however the combination does not distinctly disclose wherein at least one of the first neural network, the second neural network, or the third neural network is a recurrent neural network.

	Nevertheless, Holmes teaches wherein at least one of the first neural network, the second neural network, or the third neural network is a recurrent neural network (Holmes, Paragraph [0035] teaches ensemble of classifier systems consisting of different types of classifiers, such as having one feed-forward neural network, one recurrent neural network, one decision tree, and one support vector .

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the method and system using stacked generalization for early diagnosis of Alzheimer’s disease, taught by Gandhi, with the machine learning prediction based on genomic and chemical properties, as taught by Menden, to further include the ensemble of classifier systems consisting of different types of classifiers, as taught by Holmes, such that each network can be trained using a different set of training data or each network can have a different topology. Furthermore, a significant advantage of the classifiers is that the system provides a detection system without human interpretation or human error. (Holmes, Paragraph [0035] and [0110]).



17.	Claims 32, 37, 43, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi in view of Menden, and in further view of Liu et al. (US 20170351935 A1).

	Regarding claim 32, the combination of Gandhi in view of Menden teaches all of the limitations of claim 29, however the combination does not distinctly disclose wherein the first neural network has a plurality of first layers, the second neural network has a plurality of second layers, and the number of the first layers and the number of the second layers are different.

	Nevertheless, Liu teaches wherein the first neural network has a plurality of first layers, the second neural network has a plurality of second layers, and the number of the first layers and the number of the second layers are different (Liu, Paragraph [0006] teaches “at least one layer in the first neural network has parameters identical to parameters of a corresponding layer in the second neural network and at least one layer in the first neural network has parameters different from parameters of a corresponding layer in the second neural network.”).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the method and system using stacked generalization for early diagnosis of Alzheimer’s disease, taught by Gandhi, with the machine learning prediction based on genomic and chemical properties, as taught by Menden, to further include the different parameters from corresponding layers between a first and second neural network, taught by Liu, in order to be able to enforce differences in modalities of the data (Liu, Paragraph [0007]). 



Regarding claim 37, the combination of Gandhi in view of Menden teaches all of the limitations of claim 35, however the combination does not distinctly disclose wherein the first neural network has a plurality of first layers, the second neural network has a plurality of second layers, and the number of the first layers and the number of the second layers are different.

Nevertheless, Liu teaches wherein the first neural network has a plurality of first layers, the second neural network has a plurality of second layers, and the number of the first layers and the number of the second layers are different (Liu, Paragraph [0006] teaches “at least one layer in the first neural network has parameters identical to parameters of a corresponding layer in the second neural network and at least one layer in the first neural network has parameters different from parameters of a corresponding layer in the second neural network.”).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the method and system using stacked generalization for early diagnosis of Alzheimer’s disease, taught by Gandhi, with the machine learning prediction based on genomic and chemical properties, as taught by Menden, to further include the different parameters from corresponding layers between a first and second neural network, taught by Liu, in order to be able to enforce differences in modalities of the data (Liu, Paragraph [0007]).




Regarding claim 43, the combination of Gandhi in view of Menden teaches all of the limitations of claim 40, however, the combination does not distinctly disclose wherein the first neural network has a plurality of first layers, the second neural network has a plurality of second layers, and the number of the first layers and the number of the second layers are different.

Nevertheless, Liu teaches wherein the first neural network has a plurality of first layers, the second neural network has a plurality of second layers, and the number of the first layers and the number of the second layers are different (Liu, Paragraph [0006] teaches “at least one layer in the first neural network has parameters identical to parameters of a corresponding layer in the second neural network and at least one layer in the first neural network has parameters different from parameters of a corresponding layer in the second neural network.”).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the method and system using stacked generalization for early diagnosis of Alzheimer’s disease, taught by Gandhi, with the machine learning prediction based on genomic and chemical properties, as taught by Menden, to further include the different parameters from corresponding layers between a first and second neural network, taught by Liu, in order to be able to enforce differences in modalities of the data (Liu, Paragraph [0007]).



Regarding claim 48, the combination of Gandhi in view of Menden teaches all of the limitations of claim 46, however, the combination does not distinctly disclose wherein the first neural network has a plurality of first layers, the second neural network has a plurality of second layers, and the number of the first layers and the number of the second layers are different.

Nevertheless, Liu teaches wherein the first neural network has a plurality of first layers, the second neural network has a plurality of second layers, and the number of the first layers and the number of the second layers are different (Liu, Paragraph [0006] teaches “at least one layer in the first neural network has parameters identical to parameters of a corresponding layer in the second neural network and at least one layer in the first neural network has parameters different from parameters of a corresponding layer in the second neural network.”).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the method and system using stacked generalization for early diagnosis of Alzheimer’s disease, taught by Gandhi, with the machine learning prediction based on genomic and chemical properties, as taught by Menden, to further include the different parameters from corresponding layers between a first and second neural network, taught by Liu, in order to be able to enforce differences in modalities of the data (Liu, Paragraph [0007])..



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is 571-272-2156. The examiner can normally be reached Mon. - Fri. 7:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
ALEXEY SHMATOV can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.B./
Examiner, Art Unit 2123                                                                                                                                                                                             
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123